Title: To Alexander Hamilton from James McHenry, 29 May 1799
From: McHenry, James
To: Hamilton, Alexander


Sir,
War Department29th May 1799

Complaints having been made, relative to the enlistment of apprentices, for the army of the United States, I have been led to reflect on the propriety, or even general policy of such enlistments.
Young men of respectable families, and handsome properties, are not infrequently bound apprentices, to learn a profession, or be initiated in some lucrative trade, art or mystery, it could only be in moments of indiscretion, that such would offer themselves as privates in the army; if enlisted prejudice would cast a stain on their characters, which would also extend to that of their families, and the act of enlisting them, would tend to make the recruiting service abhorred and unpopular.
A large class of Youths are constantly apprenticed, who are of less respectable connections, and smaller or no property, these are to learn agriculture, trafic, a mechanical trade, or some one of the inferior, and laborious occupations, such in the earlier stages of their apprenticeships, from want of strength, and skill, are a constant charge, altho’ of little or no service to their masters, this charge is borne by the master, in expectation of being remunerated by the services of the apprentices when he acquires sufficient ability of body, and skill, which he does not acquire, untill he approaches, or perhaps arrives at an age, which would qualify him to become a Soldier, at this period to enlist him, would be a real injury to the master who had incurred a charge, for which he was about to be remunerated.
I have seen opinions of English Jurists which denied the capacity in an apprentice to enlist, being incompatible with his former contract, as well as the power or right to hold him to military service, in opposition to the masters claim.
The 14th Section of “An Act authorizing the President of the United States to raise a Provisional Army” exempts private Soldiers who are, and who shall be enlisted, and employed in the service of the United States, during their time of service from all personal arrests, for any debt or contract. This Act appears to me to contemplate only persons, who have not engaged their personal labours, or services, but have the misfortune to be in debt. It is however under the 14th Section of this Act, that Officers have concieved themselves authorized to enlist, and detain apprentices from their masters.
Upon the whole as it appears to me, that the Act cited would not justify the detaining of apprentices if enlisted from their masters; that the detention of them, would do injustice in most cases to their masters; that an apprentice is perhaps disqualified, to enter into engagements for military service; and the enlistment only, altho’ he should be afterwards discharged, would often occasion great affliction in families, I am induced to believe, that the practice of enlisting apprentices is improper, and as it would tend to make the recruiting service extremely unpopular, impolitic.
You will therefore, if you concur, with me in opinion, instruct the different recruiting officers, to avoid as much as possible the enlistment of apprentices, and in no case to do so knowingly, without the consent of their masters.
The enclosed purports to be the proceedings of a General Court Martial, held at West Point, the 23d. May instant, by order of Captain George Ingersoll commandant. You will recollect your opinion, formed after a deliberate perusal, and consideration of the rules an[d] articles of War, and transmitted to me, under date of the 23d February last, “That no Officer commanding only a regiment or other corps (whether entire or consisting of detachments) which forms a command not superior to that of a regiment can appoint a General Court Martial; consequently that no Officer commanding either of the Garrisons on the Sea Board, has power to constitute such a Court. In other words, none but a General, or his representative, can do it.”

Had no objections existed, to the authority of the Officer, who constituted this court, the want of a Judge Advocate (for one of the members is made to sign the Proceedings as Recorder) and neglect to set forth, that two thirds of the members of the court, concurred in a sentence of death, would have rendered it improper to execute the sentence.
You will be pleased to take such order, respecting the Prisoner implicated, as to you shall seem proper.
The Commandant, I have no doubt was induced to order the Court, in consequence of the late general error of opinion, that he in his capacity, had authority.
I am Sir   with great respect   your obedient servant

James McHenry
Major General Alexander Hamilton
